Citation Nr: 1544972	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  06-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased rating higher than 30 percent for migraine headaches.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 6, 2009.
`

REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran subsequently asked for his claim to be transferred to the RO in Phoenix, Arizona.  The Veteran had a hearing before the Board in November 2010 and the transcript is of record.

In February 2011, the Board remanded this appeal for further development.

In August 2013, the RO awarded TDIU as of April 6, 2009.  Consequently, the TDIU issue has been recharacterized as entitlement to TDIU prior to April 6, 2009.  As of February 2010, a 100 percent schedular rating was assigned. 


FINDINGS OF FACT

1. During the entire appeal period, the Veteran's migraine headaches have been characterized by prostrating attacks occurring on an average once a month over the last several months.

2. Prior to April 6, 2009, service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation.




CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for a rating higher than 30 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2015).

2. Prior to April 6, 2009, the criteria for entitlement to a TDIU were met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through notice letters sent to the Veteran throughout the course of the appeal that fully addressed all notice elements. These letters informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
Service treatment records (STRs) are associated with claims file.  All available post-service VA and private treatment records identified by the Veteran have also been obtained.  In addition, as mandated by the Board's February 2011 remand directives, Social Security Administration (SSA) records and additional private medical records from Dr. I.W. have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  As such, there has been substantial compliance with the Board's remand, and adjudication of the instant appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran has been provided a number of VA examinations throughout the course of the instant appeal to address the severity of his service-connected disability.  These examinations are adequate for the purposes of evaluating the disability on appeal, as they involved a review of the Veteran's medical history, a physical examination, and provide a discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As already mentioned above, the Veteran testified at a Board hearing in November 2010.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c) (2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Increased Rating for Migraine Headaches

The Veteran seeks a higher rating for his migraine headaches.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran has been assigned a 30 percent evaluation for his service-connected migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Under this diagnostic code, a maximum 50 percent evaluation is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted with characteristic prostrating attacks occurring on average once a month over a several month period. A 10 percent evaluation is warranted with characteristic prostrating attacks averaging one in 2 months over a several month period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  The rating criteria do not define "severe economic inadaptability"; however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating. See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic adaptability" could be read as either "producing" or "capable of producing."  Id., at 445.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that the criteria for a rating higher than 30 percent for migraine headaches have not been met.

The relevant evidence includes a May 2005 VA examination.  The Veteran described having headaches in the morning that felt as a tight ban around his head with stiffness upon walking. He stated that a hot shower in the morning helped to alleviate the pain, but there were usually no precipitating factors.  The Veteran reported that he had headaches on a daily basis lasting until the Aleve took effect.  It was noted that the attacks were not prostrating and ordinary activity was possible.  Diagnostic imaging of the Veteran's cervical spine showed C5/6 arthritic changes and alteration of the usual cervical curvature.  The examiner diagnosed the Veteran with chronic headaches (tension) with cervical arthritis.  He commented that the Veteran could be employed fulltime with prescription NSAIDs. At the time of this examination, the Veteran was not employed, but the examiner noted that there were no effects on his activities of daily living (ADLs) with respect to shopping, feeding, bathing, dressing, toileting and grooming.  The examiner acknowledged that there were mild effects on the Veteran's ability to do chores, exercise, travel and participate in recreational activities.

In addition, at a May 2006 VA examination, the Veteran reported having headaches four days out of the week that tended to be temporal radiating to the back of his head and sometimes down into the back of his neck.  He stated that they were often associated with nausea and he occasionally had emesis.  He described being sensitive to light and only got relief from sleeping.  The Veteran stated that he had to lie down four days a week with these headaches.  There were no neurological deficits at the time of the headaches.  Even on the days that he did not have a severe headache, he reported having a lower grade headache.  The examiner noted that the Veteran was prescribed Diltiazem on which he developed a rash, so the drug was discontinued.  Also, the examiner stated that the Veteran was prescribed Inderal in the past, which seemed to aggravate his headaches.  Now, the Veteran only took Aleve since the Diltiazem was stopped.  The examiner diagnosed the Veteran with posttraumatic tension vascular headaches with onset during active military service and continuing.  He concluded that he believed the headaches were prostrating at times but did not feel that based on the current examination that they would preclude him from carrying on gainful employment.

Moreover, at an April 2009 VA examination, the Veteran stated that he had three headaches daily lasting 10 minutes to 8 hours.  He reported that he spent most of his time laying down all day every day.  The examiner commented that, in spite of this claim, the Veteran self-reported that he did all his own chores, laundry, cooking, shopping, bathing, dressing, grooming and toileting.  He stated that he took Motrin 800 mg three times a day.  The examiner observed that the Veteran's medical treatment records noted that the Veteran took this medication for his back and neck conditions but here reported that he also took it for migraines.  Nevertheless, the examiner commented that there were moderate effects on his ADLs including chores, shopping, exercise, sports and recreation.  There was a mild effect on traveling, but no effects on his ability with regards to feeding, bathing, dressing, toileting and grooming.

In addition, this examiner observed that the Veteran was being followed at VA for headaches documented by inclusion of migraine headaches on problem list and mention of headaches in review of systems dated October 2006.  He stated, however, from October 2006 to March 2009, VA medical treatment records showed no evidence of a diagnosis, complaint or treatment of migraine, and certainly no evidence of prostrating migraine headaches in that time period.  Further, he commented that these records showed that the Veteran was prescribed Ibuprofen 800 mg three times a day for his back, neck and shoulder conditions and stated that such treatment for daily migraines as the Veteran contends would not be considered effective treatment.  Regarding the Veteran's claim of having migraines with prostrating attacks daily, the examiner said that there was no objective evidence in the records, including evaluations from the Veteran's primary care provider, of very frequent completely prostrating and prolonged attacks.  Since the only evidence was the Veteran's statement that he had prostrating attacks, the examiner could not state without resort to mere speculation as to whether this caused severe economic inadaptability as there was no objective evidence of a severe prostrating condition.  He concluded that the Veteran's current headaches were most likely, at least partially, related to his cervical spine condition, rather than true migraine.
Further, the relevant evidence of record includes private medical treatment records from Dr. I.W.  In February 2010, the Veteran complained of disabling headaches every day, which started in his forehead going across his temples and down to the back of his head.  They lasted anywhere from half an hour to three days.  He had nausea with the most severe headaches and these occurred 15 days out of 30.  The Veteran was prescribed Gabapentin since Ibuprofen was no longer helping to relieve his headaches.  In March 2010, he reported that his headaches had slightly improved.  Dr. I.W. increased the Veteran's dosage of Gabapentin.  In April 2010, The Veteran complained that his headaches were back, even though they initially improved with Gabapentin.  In May 2010, the Veteran stated that his headaches had not improved with the increased dose of Gabapentin, but just made him sleepy.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     

The relevant evidence also includes a May 2010 VA examination.  The Veteran described having daily headaches sometimes with nausea.  He said that the headaches were constant and never changed in severity.  The examiner, however, noted that the Veteran engaged in conversation easily today and tolerated the entire examination without evidence of difficulty, including the funduscopic examination.  The Veteran reported that his neck surgery did nothing for his headaches but did help his neck condition overall so now no pain there.  He said he took naps every day for about one hour, but needed the room "pitch black" to help with his headaches.  The examiner commented that the Veteran did not describe much physical exercise.  The Veteran was currently prescribed Gabapentin 300 mg three times a day.  Regarding the Veteran's headaches, the examiner commented that they did not appear to be significantly prostrating in nature as the Veteran stated his headaches were constant and daily, never going away, without change.  She stated that the Veteran described napping daily and had a mostly sedentary lifestyle with a few chores he engaged in routinely.  The examiner observed that the Veteran stopped driving professionally due to impaired concentration resulting from chronic headaches, but yet he drove two hours to the examination.  She noted that the Veteran did not describe any precipitating factors to headaches.  The examiner further commented that the only compelling evidence on record of their associated incapacitation appears to be the Veteran's report, as there were no records lately otherwise from providers describing their severity as to cause incapacitation.

In June 2010, the Veteran reported to Dr. I.W. that he was still having headaches and that he had gained 25 pounds as a side effect of Gabapentin.  She discontinued this medication and instead tried him on a b-blocker and NSAID combination.  In July 2010, the Veteran described having daily headaches that had him in bed for hours.  He stated nothing helped except for ibuprofen and that he had taken as much as 4600 mg of Motrin daily.  Dr. I.W. noted that Toprol did help and the Veteran was interested in a higher dose.  The Veteran also stated that his headaches did improve 5 years ago, but stress may be causing his headaches again.  He stated that he woke up with headaches, but did not have them in the evenings.  Dr. I.W. noted that the Veteran agreed to try medicine for stress.  Accordingly, she increased his dosage for Toprol at night and prescribed him vallum 2.5 mg to take in the mornings as needed.                            

In light of the evidence described above, the Board finds that a rating higher than 30 percent is not warranted for migraine headaches throughout the appeal period.  The preponderance of the evidence is against a higher evaluation at any point during the appeal period, as the Veteran's migraine headaches are not productive of severe economic inadaptability.  The May 2005, April 2009 and May 2010 VA examiners concluded that there was no objective evidence that the Veteran had prostrating attacks.  Even considering the May 2006 VA examiner's opinion that the Veteran had prostrating attacks, he, nevertheless, determined that they only occurred "at times" (i.e., not very frequently) and they would not preclude the Veteran from carrying on gainful employment.  Accordingly, a rating higher than 30 percent is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

There is no medical or lay evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

At his VA examination, the Veteran reported nausea, vomiting, and sensitivity to light and sound.  The schedule for rating migraine headaches does not expressly identify these symptoms.  However, the schedular criteria for migraine headaches contemplate migraine "attacks" of various intensity and frequency, and "attacks" reasonably describe sudden exacerbation of the condition contemplating the entire scope of this associated symptomatology.  See 38 C.F.R. § 4.124a , Diagnostic Code 8100 (providing four separate disability ratings for migraine "attacks" based upon their severity and frequency).  Accordingly, the Board finds that the rating schedule reasonably contemplates the symptoms manifested by the Veteran's migraine headaches.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected migraine headaches, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

III. Entitlement to a TDIU Prior to April 6, 2009

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there are two or more service-connected disabilities, as in this case, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  In this case, the criteria for consideration of a schedular TDIU have been met for the period prior to April 6, 2009.  Id.  Prior to April 6, 2009, the Veteran had the following service-connected disabilities: posttraumatic stress disorder (PTSD), rated as 50 percent disabling; migraine headaches, rated as 30 percent disabling; and a noncompensable rating for a left inguinal hernia. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Even though the Veteran meets the schedular criteria for a TDIU, he is still required to establish unemployability due to these disabilities.  The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the records reflects that the Veteran is in receipt of SS disability insurance as of March 1, 2006 due to PTSD.  In addition, these records show that the Veteran quit school and instead received his GED.  His last job was in 2005 working as a cook at a truck stop for about four months before being fired.  The Veteran's longest job was as a machine operator for five years in the 1970s.  He was a truck driver for a year, but quit because of his headaches.

As already discussed above regarding the Veteran's migraine headaches, the May 2005 VA examiner opined that the Veteran could be employed full-time with prescription NSAIDs. He noted that there were no effects on the Veteran's ADLs with respect to shopping, feeding, bathing, dressing, toileting and grooming.  The examiner acknowledged that there were mild effects on the Veteran's ability to do chores, exercise, travel and participate in recreational activities.

In addition, the May 2006 VA examiner stated that he believed the Veteran's headaches were prostrating at times but did not feel that based on the current examination that they would preclude him from carrying on gainful employment.

Regarding the Veteran's service-connected PTSD, a February 2007 VA examiner noted that the Veteran had not been gainfully employed for over the last twelve months.  She observed that he had worked a number of different kinds of jobs over the years, which included truck driving, machinist, cook, and so on.  The examiner stated that the longest job he held since leaving active duty was as a machinist for five years.  She opined that the Veteran suffered from PTSD, chronic and severe, consistent with the DSM-IV criteria.  She commented that the Veteran's current social and economic situation was consistent with the course of this diagnosis as expressed in his psychiatric history and current mental status examination.  The Veteran indicated that he was impaired in the social and vocational arenas, as he had no close friends that he trusted or relied on in the area.  The Veteran's hobbies included woodworking and occasional fishing.  The examiner noted that the Veteran currently had minimal adequate social support to sustain him.  The Veteran further endorsed symptoms of emotional numbing or distancing from others as most apparent in his lack of interest in day-to-day activities, feelings of detachment from people around him, difficulty in experiencing loving feelings, or closeness with others- having little expectations- for the future.  He reported that he had occasional outbursts of anger for no apparent reason and had an exaggerated startle response.  The Veteran described physical symptoms such as sweating and a fast heart rate when exposed to certain situations.  While the examiner opined that the Veteran was capable of managing his own routine financial affairs, she believed that the Veteran would experience worsening of his PTSD condition as he grew older and experienced the aging process, increasing the impact of his PTSD symptoms.  His GAF score was 45, which is consistent with the inability to work. 

Considering the evidence of record, the Board finds that TDIU is warranted.  While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992). When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board acknowledges that both the May 2005 and May 2006 VA examiners opined that the Veteran was capable of obtaining and maintaining sustainable employment.  These conclusions, however, were based solely on his service-connected migraine headaches and did not adequately compensate for his service-connected psychiatric disorder.  Instead, these VA examination reports in conjunction with the  February 2007 VA examination together create a disability picture showing that the Veteran was no longer able to obtain or maintain sustainable employment, including sedentary employment due to his service-connected disabilities during the relevant timeframe. 

In light of his education and occupational background, the Board finds that his service-connected disabilities alone are sufficiently severe to render him unable to obtain and maintain future employment that could be considered substantially gainful versus just marginal in comparison.  Thus, a TDIU prior to April 6, 2009 is warranted when resolving all reasonable doubt concerning his employability in his favor.  38 C.F.R. § 4.3 (2015).


ORDER

Entitlement to an increased rating higher than 30 percent for migraine headaches is denied.

A TDIU prior to April 6, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


